Case 4:18-cv-00474-ALM Document 768 Filed 07/22/20 Page 1 of 5 PageID #: 55362




                            United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 INNOVATION SCIENCES, LLC

 v.                                                    Civil Action No. 4:18-cv-474
                                                       Judge Mazzant
 AMAZON.COM, INC., et al
                                                       CONSOLIDATED LEAD CASE


 INNOVATION SCIENCES, LLC

 v.                                                    Civil Action No. 4:18-cv-475
                                                       Judge Mazzant
 RESIDEO TECHNOLOGIES, INC.
                                                       Member case


                            MEMORANDUM OPINION AND ORDER

        Pending before the Court is Plaintiff Innovation Sciences, LLC’s Daubert Challenge of

 Expert Report on Damages of Ugone (Dkt. #460). Having reviewed the motion and the relevant

 pleadings, the Court finds that the motion should be denied.

                                        BACKGROUND

        This is a patent infringement suit brought by Plaintiff Innovation Sciences, LLC against

Defendants Amazon.com, Inc., Amazon Digital Services, Inc., Amazon Digital Services, LLC,

Amazon Web Services, LLC, Amazon Web Services, Inc., and Amazon Fulfillment Services, Inc.

(collectively, “Defendants”) (Dkt. #79 at p. 1). The patent infringement allegations include U.S.

Patent No. 9,723,443 (“the ’443 Patent”) and the ’798 Patent Family, including U.S. Patent Nos.

9,942,798 (“the ’798 Patent”), 9,912,983 (“the ’983 Patent”), and U.S. Patent No. 9,729,918 (“the

’918 Patent”) (Dkt. #79).
Case 4:18-cv-00474-ALM Document 768 Filed 07/22/20 Page 2 of 5 PageID #: 55363



       On February 28, 2020, Plaintiff filed its Daubert Challenge of Expert Report on Damages

of Ugone (Dkt. #460). Defendants responded on March 10, 2020 (Dkt. #489). Plaintiff filed its

reply on March 18, 2020; Defendants filed their sur-reply on April 2, 2020 (Dkt. #534; Dkt. #581).

                                      LEGAL STANDARD

       Federal Rule of Evidence 702 provides for the admission of expert testimony that assists

the trier of fact to understand the evidence or to determine a fact in issue. FED. R. EVID. 702. In

Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court instructed courts to function

as gatekeepers, and determine whether expert testimony should be presented to the jury. 509 U.S.

579, 590–93 (1993). Courts act as gatekeepers of expert testimony “to make certain that an expert,

whether basing testimony upon professional studies or personal experience, employs in the

courtroom the same level of intellectual rigor that characterizes the practice of an expert in the

relevant field.” Kuhmo Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).

       The party offering the expert’s testimony has the burden to prove that: (1) the expert is

qualified; (2) the testimony is relevant to an issue in the case; and (3) the testimony is reliable.

Daubert, 509 U.S. at 590–91. A proffered expert witness is qualified to testify by virtue of his or

her “knowledge, skill, experience, training, or education.” FED. R. EVID. 702. Moreover, to be

admissible, expert testimony must be “not only relevant but reliable.” Daubert, 509 U.S. at 589.

“This gate-keeping obligation applies to all types of expert testimony, not just scientific

testimony.” Pipitone v. Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir. 2002) (citing Kuhmo, 526 U.S.

at 147).

       In deciding whether to admit or exclude expert testimony, the Court should consider

numerous factors. Daubert, 509 U.S. at 594. In Daubert, the Supreme Court offered the following,

non-exclusive list of factors that courts may use when evaluating the reliability of expert



                                                 2
Case 4:18-cv-00474-ALM Document 768 Filed 07/22/20 Page 3 of 5 PageID #: 55364



testimony: (1) whether the expert’s theory or technique can be or has been tested; (2) whether the

theory or technique has been subjected to peer review and publication; (3) the known or potential

rate of error of the challenged method; and (4) whether the theory or technique is generally

accepted in the relevant scientific community. Id. at 593–94; Pipitone, 288 F.3d at 244. When

evaluating Daubert challenges, courts focus “on [the experts’] principles and methodology, not on

the conclusions that [the experts] generate.” Daubert, 509 U.S. at 595.

       The Daubert factors are not “a definitive checklist or test.” Id. at 593. As the Supreme

Court has emphasized, the Daubert framework is “a flexible one.” Id. at 594. The test for

determining reliability can adapt to the particular circumstances underlying the testimony at issue.

Kuhmo, 526 U.S. at 152. Accordingly, the decision to allow or exclude experts from testifying

under Daubert is committed to the sound discretion of the district court. St. Martin v. Mobil Expl.

& Producing U.S., Inc., 224 F.3d 402, 405 (5th Cir. 2000) (citations omitted).

                                           ANALYSIS

       Dr. Ugone is Defendants’ damages expert (Dkt. #460 at p. 1). Plaintiff claims that the

Court should strike Dr. Ugone’s opinions on reasonable royalty because: “(1) he relies primarily

upon two non-comparable license agreements Innovation entered to settlement of litigation, one

with Samsung Electronics Co., Ltd. and one with LG Electronics, Inc., and (2) he fails to quantify

Amazon’s actual profits in consideration of a reasonable royalty” (Dkt. #460 at p. 1). Plaintiff

accuses Dr. Ugone of using an “improper methodology” to come to his “results-driven” conclusion

that Defendants should pay less than Samsung paid to settle litigation with Plaintiff on other

patents (Dkt. #460 at pp. 1–2). Essentially, Plaintiff contends that because Dr. Ugone “has no

knowledge as to the negotiations that took place in the creation of either the LG or the Samsung

settlement agreements,” his consideration of those agreements as comparable licenses is so



                                                 3
Case 4:18-cv-00474-ALM Document 768 Filed 07/22/20 Page 4 of 5 PageID #: 55365



improper that it renders that portion of his report excludable under Daubert (Dkt. #460 at pp. 1–

2). Indeed, Plaintiff charges Dr. Ugone with “fail[ing] to make even a minimum evaluation of the

circumstances in existence between the LG/Samsung negotiations versus the Amazon hypothetical

negotiations” (Dkt. #460 at p. 6). Plaintiff also argues that Dr. Ugone’s royalty model “improperly

used the book of wisdom” and that Dr. Ugone did not meaningfully consider the profitability of

the accused patents to Defendants in his calculations (Dkt. #460 at pp. 7–9).

        Defendants counter that—despite arguing that Dr. Ugone’s analysis should be struck—

Plaintiff “cannot establish that Dr. Ugone’s analysis is unreliable—i.e., that it amounts to

‘unsupported speculation or subjective belief.’” (Dkt. #489 at p. 5) (quoting Core Wireless

Licensing S.a.r.l. v. LG Elecs., Inc., No. 14-cv911-JRG-RSP, 2016 WL 1090351, at *1 (E.D. Tex.

Mar. 19, 2016)). After explaining why Plaintiff’s contentions “fail entirely,” Defendants argue

that at most, Plaintiff’s criticisms go to the weight of Dr. Ugone’s testimony rather than to the

admissibility (Dkt. #489 at pp. 5–6). The Court agrees.

       “As a general rule, questions relating to the bases and sources of an expert’s opinion affect

the weight to be assigned that opinion rather than its admissibility and should be left for the jury’s

consideration.” United States v. 14.38 Acres of Land, More or Less Situated in Leflore County, 80

F.3d 1074, 1077 (5th Cir. 1996) (quoting Viterbo v. Dow Chemical Co., 826 F.2d 420, 422 (5th

Cir. 1987)). Indeed, cross examination is preferred because “[i]t is the role of the adversarial

system, not the court, to highlight weak evidence . . . .” Primrose Operating Co. v. Nat’l Am. Ins.

Co., 382 F.3d 546, 562 (5th Cir. 2004); see also Mobility Workx, LLC v. Cellco P’ship, 4:17-CV-

00872, 2019 WL 5721814, at *6 (E.D. Tex. Nov. 5, 2019). And “[i]t is not proper to use Rule 702




                                                  4
    Case 4:18-cv-00474-ALM Document 768 Filed 07/22/20 Page 5 of 5 PageID #: 55366



    as a vehicle to usurp the fact-finding role of the jury . . . .” Core Wireless, 2016 WL 1090351, at

    *1.

           Plaintiff’s core critiques with Dr. Ugone’s testimony is that he “does not reflect how the

    hypothetical negotiators, including Amazon, would have viewed the issues” and he “knows

    nothing about the circumstances under which the LG or Samsung cases settled” (Dkt. #534 at pp.

    1, 5). But as Defendants properly argued, these potential problems go to the weight that the jury

    should give Dr. Ugone’s testimony (Dkt. #581 at pp. 4). “Put simply, a court ‘is not concerned

    with whether the opinion is correct, but whether the preponderance of the evidence establishes that

    the opinion is reliable.’” Mobility Workx, LLC v. Cellco P’ship, 4:17-CV-00872, 2019 WL

    5721814, at *6 (E.D. Tex. Nov. 5, 2019) (quoting Wallis v. Hornbeck Offshore Operators, CIV.A.

    12-536, 2014 WL 3809743, at *1 (E.D. La. Aug. 1, 2014)). And “[i]f Dr. [Ugone’s] claims are as

    unsupported or conclusory as [Plaintiff] claims, then ‘vigorous cross examination’ will reveal

    that.” Id. (citing Daubert, 509 U.S. at 596).

           Plaintiff does not provide the Court with a legal basis to exclude Dr. Ugone’s testimony at

    trial. Cross examination—not exclusion—is the proper way for Plaintiff to address its concerns

    with Dr. Ugone’s testimony.
.
                                             CONCLUSION

           It is therefore ORDERED that Plaintiff’s Daubert Challenge of Expert Report on Damages

    of Ugone (Dkt. #460) is hereby DENIED.

          SIGNED this 22nd day of July, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
                                                    5
